Citation Nr: 1601424	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill or MGIB). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active military service from April 2005 to November 2007. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a April 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was before the Board in May 2012 when it was remanded for additional development.  As will be discussed below, the Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

During the course of his appeal, the Veteran requested that he be scheduled for a hearing before a traveling Veterans Law Judge at the RO.  He was scheduled for such a hearing in January 2011; however, he failed to report to the hearing.  He was again scheduled for a travel Board hearing in April 2011; once again he failed to report for the hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In addition to the paper education file, the Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran served on active duty from April 2005 to November 2007 and was separated due to alcohol rehabilitation failure. 
 
2.  The Veteran did not serve at least three years of continuous active duty in the service, and his obligated period of active duty was not less than three years. 



CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 30 have not been met.  38 U.S.C.A. §§ 3001-3021 (West 2014); 38 C.F.R. §§ 21.7042, 21.7130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004). 

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  The Board remanded this case in 2012 to verify "the basis for the service department's finding of unsuitability that resulted in [the Veteran's] separation"  by obtaining various records, including the Veteran's personnel file, and his service treatment reports (STRs).  While all these records were not obtained on remand, sufficient records were obtained to show the reason for the Veteran's separation.  Therefore, there has been substantial compliance with the Board's remand instructions.  See D'Aries, supra.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

II.  Chapter 30 - Montgomery GI Bill 

The Veteran seeks Chapter 30 educational assistance benefits under the MGIB.  The Veteran argues that he is eligible for Chapter 30 educational assistance benefits because his service involved an unfortunate series of circumstances, and he was misled by military personnel as to his eligibility.  Specifically, he states that he had to have surgery for a knee injury during his first year of service. The following year, his wife left him, and he reinjured his knee.  While he was recuperating in Virginia, his wife told him that she had lied about a miscarriage a year earlier, and that she had had an abortion at that time. She also confessed to having an affair.  He began "drinking to deaden the pain of the severe depression," and he did not seek treatment for some time, since he was in law enforcement.  He later sought treatment at a service hospital, and was diagnosed with alcohol dependence, a knee injury, "physical limitation," and "geographical separation from family."  He requested a transfer from his ship because it did not have an AA (Alcoholics Anonymous) program.  His best option was to separate from service, and he was told by his command that he was eligible for the MGIB because he had over 30 months of service.  See September 2008 statement from the Veteran and May 2012 Informal Hearing Presentation.

Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), eligibility for the MGIB may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial period of active duty is less than three years.  38 U.S.C.A. § 3011 (a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(2).

The evidence of record indicated that the Veteran first entered into active duty on April 18, 2005.  Therefore, he meets the first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042.  However, he fails to satisfy the second requirement, as the evidence shows he did not serve for three years of continuous active duty, nor was his initial obligated period of active duty less than three years.  Based on his discharge date of November 19, 2007, the Board calculates that he served just over two years and seven months of his four-year-enlistment or 31 months of active duty.  See DD Form 214.  As the time period is less than the three years of continuous service on active duty required by law, entitlement to Chapter 30 educational assistance benefits may not be granted. 

The Board notes that an individual who does not qualify for Chapter 30 benefits under the above provision may nevertheless be entitled if he was discharged or released from active duty for a service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a three (or more) year enlistment, or as a result of a reduction in force, or, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

A DD Form 2366, MGIB Basic Enrollment, signed by the Veteran in May 2005 states (in pertinent part) that he was required to complete 36 months of active duty before being entitled to MGIB benefits.  See Copies of scanned service personnel records, dated May 2005 in the Veteran's electronic file. 
Personnel records indicate that the Veteran was screened at a naval medical center in September 2007 and diagnosed with alcohol dependence.  He was recommended for inpatient rehabilitation.   Thereafter, the Veteran indicated that he did not want to receive the treatment which was recommended by medical authority.  He was informed (as noted by his signature) that, in so doing, he waived all right to any future benefits under the VA program for treatment or chemical dependency and would by processed for separation.  See Copies of scanned service personnel records, dated September 2007 in the Veteran's electronic file.

In a September 2008 statement, the Veteran stated that there was no AA on his Coast Guard cutter.  His option "was to separate, or go to a 28 day rehab, then back on the "drinking" ship with no AA or alcohol support and hope for the best."  He maintained that immediate separation was his best chance to receive an honorable discharge, so he decided not to enter inpatient rehabilitation.

In January 2014, the U.S. Coast Guard Personnel Service confirmed that the Veteran was not discharged due to a physical or mental condition that interfered with active duty.  It was noted that the Veteran underwent a Physical Evaluation Board in November 2006 and was found fit for duty.  In September 2007 he elected not to receive treatment which was recommended by medical authority.  He was processed for separation under separation code JPD, alcohol rehabilitation failure, and was not eligible for reenlistment. Additionally, there is no indication in the record that the Veteran was discharged at the convenience of the Government, based on a reduction in force, due to hardship, or due to a service-connected or pre-existing disability.

Having carefully reviewed the record, the Board concludes that the Veteran does not meet the cited criteria, including based on an exception, to establish basic eligibility for education benefits under Chapter 30, Title 38, United States Code.  As noted, his separation was due to unsuitability by reason of alcohol rehabilitation failure. 

In reaching this conclusion, the Board has considered whether a physical or mental condition, not characterized as a disability and not due to willful misconduct, interfered with the Veteran's performance of duty.  Under 38 C.F.R. § 3.1(n), willful misconduct is an act involving conscious wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  The record shows that the Veteran chose not to participate in inpatient alcohol rehabilitation as recommended, and was therefore separated for unsuitability by reason of alcohol rehabilitation failure. 

Thus, in light of the foregoing, the Veteran is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B) as he was discharged for alcohol rehabilitation failure as opposed to a physical or mental condition, not characterized as a disability and not due to willful misconduct, interfered with his performance of duty.  None of the other exceptions appear to apply to the facts of this case.
The Board acknowledges that the Veteran has stated that he was told he would be eligible based on 30 months of service when he was discharged, and that there is a document signed by the Veteran in April 2005 during enlistment titled "Annex 'I' (SOU - 4 Year, MGIB)" which indicated that to be eligible for MGIB benefits the Veteran must do all of the following: (1) complete 24 months of active duty, (2) complete a high school education or receive an equivalency certificate before the end of initial enlistment, and (3) receive an honorable discharge.  See scanned copy of Annex "I" Statement of Understanding for Four Year Active Service MGIB, dated April 2005. However, this document clarifies that the signee is eligible to use MGIB benefits in-service after two years on active duty, indicating that the 24 months deadline is for in-service commencement of MGIB benefits, which the Veteran did not do. Id. Moreover, even if the information on this form is not related to the in-service use of benefits, and the Veteran was told that he would be eligible at 30 months, these facts do not alter the outcome of the case as the law is clear that if enlistment is for more than 3 years, as was the case here, to be eligible for MGIB benefits you must complete 36 months of active duty, and there is no ability on the part of the Board to apply equitable standards to this requirement. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Veteran's contentions with respect to his eligibility, specifically for benefits under Chapter 30, have been sympathetically considered, but in this case, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question. Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to payment of VA educational assistance benefits under 38 U.S.C.A. Chapter 30 is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


